      Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 1 of 17
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                             UNITED STATES DISTRICT COURT                                 August 25, 2021
                              SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

KIMALETHA WYNN, et al,                            §
                                                  §
         Plaintiffs,                              §
VS.                                               §   CIVIL ACTION NO. 4:18-CV-04848
                                                  §
HARRIS COUNTY, TEXAS, et al,                      §
                                                  §
         Defendants.                              §

                                    MEMORANDUM AND ORDER

        On July 8, 2021, the Court held a hearing on the Motions to Dismiss of Defendants Leesa

Brown, Patricio Lau, Harris County, and Ed Gonzalez. (Docs. 95, 97, 98). For the reasons stated

on the record, the Court granted Brown’s Motion to Dismiss, as well as her request for severance

and final judgment. The Court also ruled that Plaintiffs had adequately pled a medical negligence

claim against Lau but took under advisement the issues of the § 1983 claim against Lau and his

qualified immunity defense. As to Harris County and Sheriff Gonzalez in his official capacity, the

Court found that Plaintiffs had adequately pled a claim for municipal liability. Gonzalez re-urged

dismissal of claims against him in his individual capacity, so the Court also took that issue under

advisement. Gonzalez thereafter filed an Amended Motion to Dismiss the claims against him in

his individual capacity. (Doc. 127).

        After considering the Motions, the parties’ briefs and supplemental briefs, the parties’ oral

arguments, and all applicable law, the Court determines that the Motions to Dismiss of Defendants

Lau, Gonzalez (in his official capacity), and Harris County must be DENIED in full. Gonzalez’s

individual arguments are DENIED AS MOOT because of his Amended Motion to Dismiss.




                                                 1
     Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 2 of 17




I.      ALLEGED FACTUAL BACKGROUND

        This case arises from Vincent Young’s death by suicide in a jail infirmary cell while in the

pretrial custody of Harris County. Young was booked into the Harris County jail as a pretrial

detainee on February 7, 2017. (Doc. 93 ¶ 58). During intake, he complained to jail staff of back

pain, high blood pressure, anxiety, and depression. Id. The next day, Young was evaluated at the

Harris County jail’s mental health clinic and was prescribed medications for high blood pressure,

pain, and detoxification. Id. at ¶ 59. He told medical staff that he was prescribed certain

medications, including Xanax. Id. Leesa Brown, a nurse practitioner employed by Physician’s

Resource,1 determined that Young should discontinue taking Xanax. Id. at ¶ 12. She indicated

that Young was abusing Xanax, without any evidence for her conclusion, and ordered the abrupt

cessation of Xanax without consulting Young’s outside physician. Id. at ¶¶ 8, 12. In fact, Young

had not been abusing Xanax. Id. at ¶¶ 12, 64. Brown ordered that the Xanax be replaced with

Librium (a different benzodiazepine), and for Young to be “tapered” off the Librium.

Id. at ¶¶ 8, 63. A known side effect of Librium is suicidal tendencies, and withdrawal from Xanax

also carries suicide risks. Id. at ¶¶ 67, 70.

        On February 10, 2017, Young was evaluated again. Id. at ¶ 60. Young told staff that he

had been taking Xanax since he was seventeen years old, and that he felt defensive around others

when not taking Xanax. Id. at ¶¶ 61-62. He also complained that he had racing thoughts, paranoia,

and a sense that others were talking about him. Id. at ¶ 66. During this visit, Young was seen by

Lamonica Kinch, a “Harris County Jail counselor” employed by The Harris Center, which

contracts with Harris County to provide certain medical services. Id. at ¶ 9. Kinch determined



        1
          Plaintiff’s Fourth Amended Complaint does not identify what Physician’s Resource is or
its relationship to Harris County.


                                                 2
    Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 3 of 17




that Young did not require mental health services despite his diagnosis of a psychotic disorder,

history of a psychiatric disorder, and the fact that he “was exhibiting signs and symptoms of

depression when assessed.” Id. at ¶ 9.

       On February 12, 2017, Detention Officer Dogan observed that Young appeared depressed.

Id. at ¶ 73. Another person in custody at the jail, Witherspoon, told Dogan that Young was suicidal,

and that Young told Witherspoon he wanted to kill himself. Id. at ¶¶ 74-75. In response, Young

was taken to a holdover cell while Dogan complete a psychiatric screening form. Id. at ¶ 76.

However, Young returned only twenty minutes later and with injuries. Id. at ¶ 77. That night,

Young was evaluated again by the jail’s medical staff, who noted his irregular heartbeat due to

withdrawal. Id. at ¶ 78. At some point on February 12, 2017, Young’s blood pressure soared, he

was found unresponsive, and he was rushed to Ben Taub Hospital. Id. at ¶ 13.

       Young was released from the hospital at some unspecified time on February 12, 2017, and

returned to the jail’s clinic. Id. at ¶ 14. His blood pressure remained too high to return to the

infirmary, where there are no physicians on duty. Id. at ¶¶ 14-15. In the clinic, Dr. Patricio Lau

treated Young and initially noted his refusal to communicate. Id. at ¶ 17. He re-examined Young

approximately two hours later and found that Young was likely in withdrawal. Id. at ¶ 18. Lau

ordered that he be given high blood pressure medication and a different type of benzodiazepine,

Ativan. Id. at ¶ 19. Lau recognized Young’s serious medical need for a higher level of care,

including his suicidal thoughts, but moved him to the infirmary where he would be unsupervised

and would not be regularly monitored. Id. at ¶¶ 21-22, 25. Prior to returning to the infirmary, one

nurse noted that Young has a “potential for noncompliance to self-care.” Id. at ¶ 26. Another

nurse practitioner noted that Young “complained of restlessness and appeared agitated,” which are

known Xanax withdrawal symptoms. Id. at ¶ 27.



                                                 3
      Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 4 of 17




        Young was placed in a cell where he was out of visual sight, not closely monitored, and

“essentially ignored.” Id. at ¶¶ 27-28, 80. Although numerous officials were aware of Young’s

medical and psychological condition, including suicidal ideations, no one entered Young’s cell

from 1:50 pm to 7:10 pm. Id. at ¶ 86. At 7:10 pm, Detention Officer Abraham Romero was doing

safety rounds when he found Young dead in his infirmary cell and hanging by a bed sheet. Id. at

¶ 81. About 75 minutes had elapsed since the prior monitoring round had been conducted, which

exceeded the required time. Id. at ¶ 85. Young’s family was notified of his death a day later on

February 14, 2017. Id. at ¶ 1.

II.     PROCEDURAL HISTORY

        Present Plaintiffs are Young’s widow, father, and seven minor children represented through

three “next friends.”2 Plaintiffs filed this suit against seven defendants on Deceber 30, 2018, and

filed their First Amended Complaint on February 13, 2019. (Docs. 1, 22). Various Defendants

filed Motions to Dismiss the First Amended Complaint, but the Court denied these as moot after

Plaintiffs filed their Second Amended Complaint on May 13, 2019. (Docs. 39, 55).

        On April 2, 2019, the parties agreed to a stay for sixty days. (Doc. 29). In June 2019,

Plaintiffs notified the court that it initiated probate proceedings in May 2019. (Doc. 46). As part

of the probate proceedings, Plaintiffs stated that they (1) filed an application to appoint a dependent

administrator with waivers, signed by all Plaintiffs, (2) filed an application to determine heirship,

and (3) were awaiting an appointment of a guardian ad litem, presumably for the minor children

plaintiffs. Id.




        2
         Melanie Young, as Representative of the Estate of Gwenetta Young, was also an original
Plaintiff in this case but the Court previously ruled that she lacked standing.


                                                  4
    Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 5 of 17




       In July 2019, Defendants Brown, Gonzalez, Harris County, Kinch, and The Harris Center

filed Motions to Dismiss the Second Amended Complaint. (Docs. 54, 57, 59, 60, 65). On

December 2, 2019, this Court held a hearing on all Motions to Dismiss and ruled from the bench.

(Minute Entry 12/02/2019). The Court granted Brown’s Motion “with leave to amend as to the

Texas Constitution claims”; granted Gonzalez’s Motion as to the Texas Constitution claims and

as to Melanie Young’s claims, but denied as to the remaining Plaintiffs’ § 1983 claims; and granted

Harris County’s Motion as to the Texas Constitution claims and as to Melanie Young’s claims,

but denied as to the remaining Plaintiffs’ § 1983 claims. Id.

       The case remained idle while probate proceedings continued in order to ensure all of

Young’s heirs were identified. On October 12, 2020, Defendant Lau filed a Motion for Summary

Judgment (Doc. 73). Thereafter, the Court ordered discovery to resume and the parties to submit

a new docket control order. (Minute Entry 10/22/2020). On January 5, 2021, Plaintiffs filed an

Amended Complaint titled “Second Amended Complaint” although it was, in fact, their Third

Amended Complaint. (Doc. 85).

       Defendants Kinch and the Harris Center (referred to as the “THC Defendants”), as well as

Defendant Brown, also sought final judgment and severance in October 2020. (Docs. 78, 89). On

January 14, 2021, the Court held a hearing on those motions. (Minute Entry 01/14/2021).

Plaintiffs asked for leave to amend their pleadings yet again, so the Court ordered Plaintiffs to

submit an amended complaint by January 19, 2021. (Minute Entry 01/14/2021).               The live

complaint is Plaintiffs’ “Fourth Amended Complaint” (“FAC”). (Doc. 93).

       Thereafter, Defendants Brown, Gonzalez, Harris County, Lau, and the THC Defendants

filed renewed Motions to Dismiss. (Docs. 95-98). The Court decided to review the new Motions

to Dismiss before resolving the severance dispute. (Minute Entry 01/29/2021). Before the Motions


                                                 5
       Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 6 of 17




to Dismiss ripened, the THC Defendants were dismissed by agreement. (Doc. 107). On July 8,

2021, the Court held a hearing on the Motions to Dismiss and made various rulings from the bench,

but took the issues discussed below under advisement. (Minute Entry 07/08/2021).

         After the hearing, Lau and Plaintiffs filed additional briefing. (Docs. 128, 131). On July

13, 2021, Gonzalez filed an Amended Motion to Dismiss. (Doc. 127). As a result, the Court will

abstain from ruling on Gonzalez’s arguments regarding his individual capacity claims, and will

take up those arguments later with his Amended Motion to Dismiss. The Court will proceed on

the pending issues concerning Harris County and Gonzalez in his official capacity.

III.     DISCUSSION

         Before the Court are Motions to Dismiss filed by Defendants Lau, Harris County, and

Gonzalez in his official capacity. At the hearing on July 8, Plaintiffs raised a new argument that

Lau cannot assert qualified immunity as a defense. Gonzalez also renewed his argument that any

claims brought against him in his individual capacity must be dismissed. Gonzalez insisted on

reconsideration without making any new arguments. The Court took both arguments under

advisement.

         A. Patricio Lau

         Lau argues for dismissal because (1) Plaintiffs’ medical negligence claims are time-barred;

(2) Lau is entitled to qualified immunity against the constitutional claims; (3) Plaintiffs fail to

adequately plead medical negligence; and (4) as raised for the first time in his surreply, that

qualified immunity shields him from any claim.

                    Whether the Statute of Limitations Bars Plaintiffs’ Negligence Claims
         Lau argues that Plaintiffs’ medical negligence claims are barred by the statute of limitations

in Section 74.251 of the Texas Civil Practice and Remedies Code. As discussed at the July 8

hearing, Plaintiffs’ First Amended Complaint was filed on February 13, 2019 and included Lau as


                                                   6
    Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 7 of 17




a defendant. (Doc. 22). Lau’s contention that he was not added as a defendant until May 13, 2019,

is therefore meritless. Lau also argued at the July 8 hearing that the cause of action accrued at

approximately 10:00pm on February 12, 2017, because that was when Lau last treated Young, so

Plaintiffs’ suit was one day too late. Plaintiffs maintain that Lau’s treatment extended into the

early hours of February 13, 2017.

        “A statute of limitations may support dismissal under Rule 12(b)(6) where it is evident

from the plaintiff’s pleadings that the action is barred and the pleadings fail to raise some basis for

tolling or the like.” Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th Cir. 2003) (citations omitted).

Lau is correct that Texas law imposes a two-year statute of limitations period for medical

negligence claims. Tex. Civ. Prac. & Rem. Code § 74.251. The cause of action accrues from (1)

the date of the tort; (2) the last date of the relevant course of treatment; or (3) the last date of the

relevant hospitalization. Id.; Mendoza v. Murphy, 532 F.3d 342, 347 (5th Cir. 2008) (citations

omitted). A plaintiff does not simply choose the latest date; rather, “if the date of the alleged tort

is ascertainable, the limitations period begins at that time.” Mendoza, 532 F.3d at 347. Although

§ 74.251 is not subject to the “discovery rule,” which tolls a limitations period until the plaintiff

knew or had reason to know of the injury, a plaintiff may be able to proceed under the Texas

Constitution “open courts doctrine.” Id. at 347-48 (citing Texas Const. art. 1 § 13).

        In this case, whether Plaintiffs’ claims are barred hinges on a difference of two hours.

Without evidence, it cannot be discerned when Plaintiffs’ cause of action accrued. Plaintiffs’

Complaint plausibly alleges that Lau’s treatment extended into the morning of February 13, 2017.

Thus, dismissal is not proper because it is not evident from the pleadings that the action is barred.




                                                   7
    Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 8 of 17




                   Whether Plaintiffs’ § 1983 claim is adequately pled

       Lau also asserts the defense of qualified immunity. First, the Court determines whether Lau

is eligible to assert qualified immunity. Answering in the negative, the Court next discusses why

Plaintiffs’ § 1983 claims adequately plead a constitutional violation.

                      i.   Whether Lau May Assert Qualified Immunity
       Qualified immunity “protects government officials ‘from liability for civil damages insofar

as their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). Lau was

a “medical professional treating a pretrial detainee on behalf of a governmental entity, [so he] was

acting under color of state law for purposes of § 1983.” Sanchez v. Oliver, 995 F.3d 461, 466 (5th

Cir. 2021) (citation omitted). Even so, “it does not necessarily follow that [he] may assert qualified

immunity.” Id. (quoting Perniciaro v. Lea, 901 F.3d 241, 251 (5th Cir. 2018)). Whether qualified

immunity is available depends on two things: (1) principles of tort immunities and defenses

applicable at common law around the time of § 1983’s enactment in 1871 and (2) the purposes

served by granting immunity. Filarsky v. Delia, 566 U.S. 377, 383-84 (2012); Sanchez, 995 F.3d

at 466 (citing Perniciaro, 901 F.3d at 251). The Supreme Court and Fifth Circuit have provided

guidance on how those two prongs apply to defendants like Lau.

       In Richardson v. McKnight, the Supreme Court held that privately employed prison guards

are not entitled to qualified immunity. 521 U.S. 399, 412 (1997). Analyzing the first of the two

prongs mentioned above, the Court found that there was no historical tradition of immunity

available to private prison guards or private entities working for profit. Id. at 404-07. Turning to

the policy rationales, the Court made several pertinent conclusions. Id. at 4-7-12. First, it found

that the most important concern motivating qualified immunity—unwarranted timidity—was less



                                                  8
    Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 9 of 17




present in the case of a private company subject to competitive market pressures. Id. at 409-11.

Second, privatization allowed private entities to ensure talented candidates were not driven away

by liability concerns because the corporation could both indemnify employees through their

insurance and offer the employees higher compensation. Id. at 411. Third, even if lawsuits distract

a private employee from their duties, distraction alone is insufficient grounds for immunity. Id. at

411-12.

       The Court narrowed its decision by explaining that it was dealing with the specific context

“in which a private firm, systematically organized to assume a major lengthy administrative task

(managing an institution) with limited direct supervision by the government, undertakes that task

for profit and potentially in competition with other firms.” Id. at 413. The case “[did] not involve

a private individual briefly associated with a government body, serving as an adjunct to

government in an essential governmental activity, or acting under close official supervision.” Id.

       The Supreme Court later held that a private attorney could assert qualified immunity where

he had been directly retained by a municipality on a temporary basis to assist in an internal

investigation. Filarsky v. Delia, 566 U.S. 377, 393-94 (2012). Filarsky undertook the same

historical inquiry and policy rationales as Richardson but reached the opposite conclusion. See id.

at 384-92. However, the Filarsky decision “expressly distinguished” the case of “an individual

retained, as an individual, to perform discrete government tasks” from the “private firm” in

Richardson that was “systematically organized to assume a major lengthy administrative task.”

Sanchez v. Oliver, 995 F.3d 461, 468 (5th Cir. 2021) (quoting Filarsky, 566 U.S. at 393). In other

words, Filarsky “involve[d] a private individual briefly associated with a government body”;

precisely what Richardson did not involve. Richardson, 521 U.S. at 413.




                                                 9
   Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 10 of 17




       In 2018, the Fifth Circuit found that two psychiatrists at Tulane University, which had

contracted with Louisiana to provide mental health services, were closely comparable to the

attorney in Filarsky. Perniciaro v. Lea, 901 F.3d 241, 251-52 (5th Cir. 2018). The court

emphasized that Tulane University “is not ‘systematically organized’ to perform the ‘major

administrative task’ of providing mental-health care at state facilities” because the university’s

primary function is not to provide healthcare services; it has many others. Id. at 254 (quoting

Richardson, 521 U.S. at 409).

       Just this year, the Fifth Circuit analyzed the landscape described above and held that a

mental healthcare provider, employed by a large, for-profit company contracted by the county to

provide care in a jail, was categorically ineligible to assert the defense of qualified immunity.

Sanchez, 995 F.3d at 472. In Sanchez, the court relied on the lack of a tradition of immunity at

common law for healthcare providers, the lack of support in the policy considerations discussed in

Richardson and Filarsky, and the fact that the defendant was an employee of a large firm

“systematically organized to perform a major administrative task for profit.” Id.

       In the present case, Lau was an employee of Mint Medical Physician (“Mint”) and acting

in that capacity during the relevant events. (Doc. 93 ¶ 17). Although not explicitly laid out in the

Fourth Amended Complaint, Plaintiffs do allege that Lau was employed by Mint so the Court can

plausibly infer Mint was contracted to provide healthcare services at Harris County jail. Put in

different terms, Lau was not directly hired by Harris County, as an individual on a temporary basis,

like the attorney in Filarsky. The name Mint Medical Physician also indicates that, unlike Tulane

University in Perniciaro, its main function is to provide healthcare services and it is

‘systematically organized” to perform that task. At the very least, the alleged facts allow the Court

to plausibly infer that is the case. As a result, the Court finds Sanchez and Richardson on point.



                                                 10
   Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 11 of 17




       Although Perniciaro also concerned an entity that contracted with a state carceral facility

to provide healthcare, the Court finds Perniciaro limited in its applicability as illustrated by

Sanchez. In Sanchez, much like here, the plaintiff was the mother of a man who had died by

suicide that was carried out with bedding. 995 F.3d at 465, 475. The relevant defendant was a

healthcare provider who was employed by a private company that contracted with the county jail.

Id. at 464. Sanchez is not only more recent and factually on point, but it also concerns the same

type of claim: Plaintiffs must “show that a medical provider acted with deliberate indifference to

a serious medical need.” Id. at 469. As the Fifth Circuit explained, the “key to untangling whether

a tradition of immunity” existed is based “on the nature of the claim.” Id. The Sanchez decision

also clarified—in contradiction to Perniciaro—that the historical tradition of immunity at common

law did not support making qualified immunity available to healthcare providers employed by a

for-profit company contracted by a government entity. Id. at 468. Perniciaro engaged in a cursory

historical analysis, thereby requiring the Sanchez court to engage in a more “robust” and

“independent” inquiry into the common law tradition of immunity where it reached the opposite

conclusion to Perniciaro. Id. at 467-68.

       The foregoing decisions were rendered on summary judgment with the court having

conducted a thorough analysis of the record to reach its conclusion. Those plaintiffs were afforded

the opportunity to build the record, and Plaintiffs must be given that opportunity here. The Court

will need to review additional facts and return to the immediate question at the summary judgment

stage. In particular, more information will be necessary regarding Mint Medical Physician, its

relationship with Harris County, and the comparison of Mint’s circumstances to that of the

defendants in the cases discussed. At this stage, the Plaintiffs’ allegations allow the Court to

conclude that Lau is more like the provider employed by a private firm in Sanchez than the retained



                                                11
    Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 12 of 17




attorney in Filarsky.3 As a result, Lau is not currently entitled to assert qualified immunity as a

defense.

                     ii.   Whether Plaintiffs’ Adequately Pled a Constitutional Violation

       Although Lau is not entitled to assert qualified immunity, Plaintiffs must still adequately

plead a constitutional violation. The constitutional right at issue here is a pretrial detainee’s right

under the Due Process Clause of the Fourteenth Amendment to “basic human needs, including

medical care and protection from harm.” Jacobs v. W. Feliciana Sheriff’s Dep’t, 228 F.3d 388,

393 (5th Cir. 2000) (quoting Hare v. City of Corinth, 74 F.3d 633, 650 (5th Cir. 1996)). “Suicide

is an objectively serious harm implicating the state’s duty to provide adequate medical care.” Cope

v. Cogdill, 3 F.4th 198, 206 (5th Cir. 2021) (quoting Arenas v. Calhoun, 922 F.3d 616, 621 (5th

Cir. 2019)).

       Officials violate this right where they “had subjective knowledge of a substantial risk of

serious harm to the detainee and responded to that risk with deliberate indifference.” Id. at 206-07

(citation omitted). “Deliberate indifference is an extremely high standard to meet.” Gobert v.

Caldwell, 463 F.3d 339, 346 (5th Cir. 2006) (internal quotation marks and citation omitted).

Medical treatment that is unsuccessful or malpractice does not constitute deliberate indifference.

Sanchez, 995 F.3d at 473 (citation omitted). Although deliberate indifference requires egregious

conduct, plaintiffs need not prove that the official acted with the intent to cause harm. Cope, 3

F.4th at 207 (citing Farmer v. Brennan, 511 U.S. 825, 835 (1994)).



       3
          Lau’s surreply argument that Sanchez does not apply because it had not been decided at
the time of the events at issue is misguided. Lau attempts to interject the second prong of qualified
immunity, whether a constitutional right was clearly established at the time, into a more threshold
inquiry. The relevant inquiry here precedes the two prongs of qualified immunity; the Court must
first ask whether qualified immunity is available at all.


                                                  12
    Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 13 of 17




       Plaintiffs allege that Lau acted with deliberate indifference to Young’s serious medical

needs, including protection from a known suicide risk. Plaintiffs also fault Lau for failing to

resume his Xanax treatment and failing to contact Young’s treating physician prior to treating his

withdrawal symptoms. (Doc. 93 ¶¶ 8-29).

       “[S]ince at least 1989,” it has been clearly established in the Fifth Circuit that “pretrial

detainees have a Fourteenth Amendment right to be protected from a known risk of suicide.”

Sanchez, 994 F.3d at 466 (quoting Converse v. City of Kemah, Texas, 961 F.3d 771, 775 (5th Cir.

2020)). Officials violate this right when they have “subjective knowledge that a pretrial detainee

is a substantial suicide risk,” and they respond with deliberate indifference “by failing to take

reasonable measures to abate it.” Sanchez, 995 F.3d at 473 (quoting Converse, 961 F.3d at 776).

Deliberate indifference requires that Lau “knew of the substantial risk that [Young] would die or

seriously injure himself”; Lau “did not have to know that [Young] actually would die, and certainly

did not have to intend or want him to die.” Converse, 961 F.3d at 776-77 (emphasis in original).

       Officials must take measures to prevent suicides once they know of a suicide risk, although

the contours “as to what those measures must be” are still developing. Jacobs, 228 F.3d at 394-

95 (citation omitted). For example, the Fifth Circuit recently held that failing to protect a detainee

from “the danger posed by [a] phone cord” was not enough to show a violation of a clearly

established constitutional right. Cope, 3 F.4th at 211. In doing so, the court juxtaposed the less

obvious risk of a phone cord to “the dangers posed by bedding, which is a well-documented risk

that has been frequently used in suicide attempts.” Id. at 210-11 (citing Converse, 961 F.3d at

777). It is established law in this Circuit that “giving obvious ligatures to a detainee who is known

to be at risk of suicide constitutes deliberate indifference.” Sanchez, 995 F.3d at 473 (citing

Converse, 961 F.3d at 778-79). In Sanchez, a defendant healthcare provider made the decision to



                                                 13
   Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 14 of 17




place a detainee where the detainee had “ready access to blankets, other potential ligatures,” and

other means of self-harm, instead of placing them under suicide watch or other “meaningful suicide

precautions.” Id. at 473. Because the defendant knew the detainee was a suicide risk, this evidence

was sufficient to reasonably infer that the defendant acted with deliberate indifference. Id. at 475.

       Here, too, is a situation where Lau allegedly knew Young was at risk of suicide or self-

harm yet failed to take the required measures to abate the harm. (Doc. 93 ¶¶ 20-21). Plaintiffs

allege that Lau acted with deliberate indifference in failing to place Young in a level of care where

he could be monitored and visually observed. Id. at ¶¶ 22, 25. Lau diagnosed Young as

experiencing benzodiazepine withdrawal syndrome, which is associated with a risk of suicide. Id.

at ¶¶ 19-20, 67. By the time Lau was treating Young, Young had orally articulated to another

person that he wanted to kill himself, was observed as depressed by a detention officer, and a

psychiatric screening form had been completed. Id. at ¶¶ 73-76. Still, Lau placed Young in the

infirmary where he lacked any supervision or visual observation. As evidenced by the fact of

Young’s suicide, Lau also placed him where he had access to bedding. Shortly after, Young died

by a suicide that was carried out with bedding—the primary method of suicide in jails according

to the Complaint. Id. at ¶ 6.

       As to Young’s right to protection from the risk of suicide, Plaintiffs have adequately pled

a claim of deliberate indifference. As to the allegations concerning Lau’s failure to consult with

Young’s treating physician or failure to resume Xanax instead of another benzodiazepine,

Plaintiff’s’ allegations constitute, at most, negligence. Lau may ultimately be found negligent for

those actions, but they do not, without more, suffice to allege deliberate indifference. Nonetheless,

Plaintiffs have adequately pled a constitutional violation and Lau’s Motion to Dismiss must be

DENIED.



                                                 14
   Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 15 of 17




       B. Harris County and Sheriff Gonzalez in His Official Capacity

       Defendants Harris County and Sheriff Ed Gonzalez in his official capacity (hereinafter

referred to as “Harris County”) also sought dismissal of Plaintiffs’ Fourth Amended Complaint.

Their arguments are nearly identical to those previously resolved against them at the last hearing

on their Motions to Dismiss. The Court previously ruled at the July 8 hearing that Plaintiffs had

adequately pled municipal liability based on inadequate monitoring and understaffing. The Court

briefly turns to the two remaining arguments for dismissal.

                   Whether Plaintiffs’ claims are barred under the Texas Tort Claims Act

       Harris County repeats its prior argument that Plaintiffs’ wrongful death and survivor claims

are precluded by governmental immunity under the Texas Tort Claims Act (“TTCA”). At the

hearing on Harris County’s previous Motion to Dismiss, the parties agreed that Plaintiffs’ claims

against Harris County were pursuant to § 1983 and were not tort claims. (Doc. 71 at 12). Plaintiffs

make no tort claims against Harris County.

                   Whether Plaintiffs’ survivor and wrongful death claims are time-barred

       Lastly, Harris County argues that Plaintiffs’ survivor and wrongful death claims are time-

barred because all claims had to be brought by February 13, 2019, but Young’s estate was not

included as a party to the suit until May 13, 2019. This Court previously rejected those same

arguments and ruled that Wynn, as the representative of Young’s estate, may proceed with the

survival claim. (Doc. 71 at 10). Because only representatives of the estate have the capacity to

bring a survival claim under Texas law, the other Plaintiffs lack standing to bring a survival claim.

See Austin Nursing Center, Inc. v. Lovato, 171 S.W.3d 845, 850 (Tex. 2005). Harris County does

not make any new argument to change that ruling.




                                                 15
      Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 16 of 17




        To recap the Court’s reasoning, a claim is not per se time-barred when it is raised in a

complaint that is timely filed but fails to state a claim by a representative on behalf of the estate.

As the Texas Supreme Court explained, where a complaint is filed by an individual with a

justiciable interest in her individual capacity, a later amended complaint that names that individual

as the executor of the estate will “relate back” for the purposes of the statute of limitations. Lovato,

17 S.W.3d at 852-53; see also Flores v. Cameron Co., 92 F.3d 258, 271-72 (5th Cir. 1996)

(applying relation-back rule to Texas survival claim to reach same conclusion).

        Here, Wynn originally filed a timely suit in her individual capacity as Young’s widow, but

later asserted her capacity as the representative of Young’s estate in amended pleadings filed after

the limitations period expired. Under Texas law, Wynn’s survival claim is not time-barred. As to

wrongful death cause of action, this Court previously ruled that all Plaintiffs apart from Melanie

Young have standing. (Doc. 71 at 18-19). Melanie Young, as the representative of the estate of

Young’s deceased mother (Gwenetta Young), lacks standing because a wrongful death claim does

not survive the beneficiary’s death. See Webb v. Livingston, 2017 WL 2118969, at *5-6 (S.D. Tex.

May 16, 2017) (applying Texas law).

IV.     CONCLUSION

        The Court DENIES Lau’s Motion to Dismiss in full and DENIES Harris County and

Gonzalez’s Joint Motion to Dismiss on all grounds that pertain to Harris County and Gonzalez in

his official capacity. The arguments made by Gonzalez in his individual capacity are DENIED

AS MOOT and will be taken up with his Amended Motion to Dismiss.

        IT IS SO ORDERED.

        SIGNED at Houston, Texas on the 25th of August, 2021.




                                                  16
Case 4:18-cv-04848 Document 136 Filed on 08/25/21 in TXSD Page 17 of 17




                                ________________________________
                                KEITH P. ELLISON
                                UNITED STATES DISTRICT JUDGE




                                  17
